                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION


JOHN PARKER                                                            PLAINTIFF


v.                          No: 5:19-cv-00346 JM-PSH


TURNTINE, et al.                                                   DEFENDANTS

                                       ORDER

      The Court has reviewed the Proposed Findings and Partial Recommendation

submitted by United States Magistrate Judge Patricia S. Harris (Dkt. No. 11), and

the objections filed. After carefully considering the objections and making a de novo

review of the record in this case, the Court concludes that the Proposed Findings and

Partial Recommendation should be, and hereby are, approved and adopted in their

entirety as this Court’s findings in all respects

      1.     Parker’s official capacity claims are dismissed without prejudice for

failure to state claims upon which relief may be granted.

      2.     Parker’s individual capacity claims will proceed.

      Dated this 12th day of February, 2020.



                                                    _________________________
                                                    James M. Moody Jr.
                                                    United States District Judge
